DETAILED ACTION
This communication is in response to the amendment filed on 11/23/20 in which claims 1, 6-8, 12, 15-17 and 19 were amended. Claims 1-3, 5-19, 21, and 22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 12, and 19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Further clarification of the features of claim 21 to include the double cursor functionality as described in FIGS. 4E-4H and paragraph 96 may expedite prosecution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 2, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (U.S. Pub. No. 2015/0106702) (“Scott”) in view of Radhakrishnan et al. (U.S. Pub. No. 2014/0145962) (“Radhakrishnan”).

Regarding claim 1, Scott discloses [a] method comprising:
outputting, by a computing device, for display, a graphical user interface that includes a graphical keyboard and an edit region, the graphical keyboard comprising a plurality of keys and a translation region that is different than the edit region; (Scott, FIG. 1, illustrates a touchscreen display displaying a host application that includes a text entry area 110, a Scott, paragraph 29, teaches that the touchscreen window includes an onscreen keyboard)
determining, by the computing device, based on a selection of one or more keys from the plurality of keys that describes a message to a recipient computing device, one or more candidate words from a source language; (Scott, paragraph 29, teaches the user enters the word “nihao” and the computing device determines three suggested English completion candidates for “nihao”, e.g., “hello”, “how are you?”, “drawn up” (“one or more candidate words”))
outputting, by the computing device, for display within the translation region of the graphical keyboard, an indication of at least one candidate word from the one or more candidate words in the source language; (Scott, FIG. 1, illustrates that the candidates window 114 presents the user with the suggested English completion candidates for “nihao”, e.g., “hello”, “how are you?”, “drawn up” (the particular area within the candidates window where the English completion candidates are displayed is interpreted as the claimed translation region))
determining, by the computing device, a translation of a particular word from the at least one candidate word, the translation of the particular word being associated with the destination language that is different than the source language; and (Scott, paragraph 30, teaches that the computing device performs translation of each of the English candidates into a Chinese Hanzi equivalent)
outputting, by the computing device, for display within the edit region, an indication of the translation of the particular word in the destination language (Scott, FIG. 1, illustrates 
Scott, paragraph 48, teaches that the languages can be modified from English and Chinese to any other languages. Yet, Scott does not disclose determining, by the computing device, a destination language based at least in part on a location of the recipient computing device. However, Radhakrishnan, paragraph 8, teaches automatically determining a keyboard language to be used when a user is communicating with a particular remote user or recipient such that, for example, if a smartphone user is messaging someone in Russia, the smartphone can determine the remote user’s location and present a soft keyboard with Cyrillic characters on the display; the keyboard language for the remote user is determined based on the recipient’s geographical location, which is based on information received from the recipient during communication, such as the recipient computing device’s IP address. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott to incorporate the teachings of Radhakrishnan to modify the language based on the location of the recipient. Doing so would relieve the user of having to repeatedly change the keyboard language when switching between communicating with recipients located in different countries or recipients with whom the user desires to communicate in different languages (Radhakrishnan, paragraph 8).

Regarding claim 2, Scott, in view of Radhakrishnan, discloses the invention of claim 1 as discussed above. Scott further discloses wherein the graphical keyboard is output for display as part of an application graphical user interface, and wherein the application graphical user interface includes the edit region (Scott, FIG. 1, illustrates that the host application window 106 includes the composition window 112 and the candidates window 114; Scott, paragraph 29, teaches that an onscreen keyboard is displayed in conjunction with the touchscreen display)

Regarding claim 12, Scott discloses [a] mobile device comprising:
a presence-sensitive display component; (Scott, paragraph 29, teaches a touchscreen display 104)
at least one processor; and (Scott, paragraph 28, teaches the computing device includes one or more processors)
a memory that stores instructions that when executed cause the at least one processor to: (Scott, paragraph 28, teaches the memory includes program instructions)
output, for display at the presence-sensitive display component, a graphical user interface that includes a graphical keyboard and an edit region, the graphical keyboard comprising a plurality of keys and a translation region that is different than the edit region; (Scott, FIG. 1, illustrates a touchscreen display displaying a host application that includes a text entry area 110, a composition window and a candidates window 114; Scott, paragraph 29, teaches that the touchscreen window includes an onscreen keyboard)
receive an indication of input detected at the presence-sensitive display; (Scott, paragraph 29, teaches a user has used the composition window 112 to input text to the host application)
determine one or more keys from the plurality of keys selected by the input; (Scott, paragraph 29, teaches the input “When we met I said,” are received at the onscreen keyboard)
determine, based on the one or more keys that describes a message to a recipient computing device, one or more candidate words from a source language; (Scott, paragraph 29, teaches the user enters the word “nihao” and the computing device determines three suggested English completion candidates for “nihao”, e.g., “hello”, “how are you?”, “drawn up” (“one or more candidate words”))
output, for display at the presence-sensitive display component and within the translation region, an indication of at least one candidate word from the one or more candidate words in the source language; (Scott, FIG. 1, illustrates that the candidates window 114 presents the user with the suggested English completion candidates for “nihao”, e.g., “hello”, “how are you?”, “drawn up” (the particular area within the candidates window where the English completion candidates are displayed is interpreted as the claimed translation region))
determine a translation of a particular word from the at least one candidate word, the translation of the particular word being associated with a destination language that is different than the source language; and (Scott, paragraph 30, teaches that the computing device performs translation of each of the English candidates into a Chinese Hanzi equivalent)
output, for display at the presence-sensitive display component and within the edit region, an indication of the translation of the particular word in the destination language (Scott, FIG. 1, illustrates that the Chinese Hanzi equivalents of the English candidates are displayed in parentheses (the particular area between the parentheses within the candidates 
Scott, paragraph 48, teaches that the languages can be modified from English and Chinese to any other languages. Yet, Scott does not disclose determine, by the computing device, a destination language based at least in part on a location of the recipient computing device. However, Radhakrishnan, paragraph 8, teaches automatically determining a keyboard language to be used when a user is communicating with a particular remote user or recipient such that, for example, if a smartphone user is messaging someone in Russia, the smartphone can determine the remote user’s location and present a soft keyboard with Cyrillic characters on the display; the keyboard language for the remote user is determined based on the recipient’s geographical location, which is based on information received from the recipient during communication, such as the recipient computing device’s IP address. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott to incorporate the teachings of Radhakrishnan to modify the language based on the location of the recipient. Doing so would relieve the user of having to repeatedly change the keyboard language when switching between communicating with recipients located in different countries or recipients with whom the user desires to communicate in different languages (Radhakrishnan, paragraph 8).

Regarding claim 19, Scott discloses [a] non-transitory computer-readable storage medium comprising instructions that when executed cause at least one processor of a computing device to: (Scott, paragraph 98, teaches computer storage media includes computer readable instructions)
output, for display, a graphical user interface that includes an edit region and a graphical keyboard, the graphical keyboard comprising a plurality of keys and a translation region that is different than the edit region; (Scott, FIG. 1, illustrates a touchscreen display displaying a host application that includes a text entry area 110, a composition window and a candidates window 114; Scott, paragraph 29, teaches that the touchscreen window includes an onscreen keyboard)
while receiving an indication of a selection of one or more keys from the plurality of keys describing a message to a recipient computing device, output, for display within the translation region, one or more candidate words inferred from the selection, wherein the one or more candidate words are associated with a source language, and wherein outputting the one or more candidate words for display comprises outputting the one or more candidate words in the source language; (Scott, FIG. 1, illustrates that the candidates window 114 presents the user with the suggested English completion candidates for “nihao”, e.g., “hello”, “how are you?”, “drawn up” (the particular area within the candidates window where the English completion candidates are displayed is interpreted as the claimed translation region))
determine a translation of a particular word from the one or more candidate words, the translation of the particular word being associated with a destination language that is different than the source language; and (Scott, paragraph 30, teaches that the computing device performs translation of each of the English candidates into a Chinese Hanzi equivalent)
output, for display within the edit region, an indication of the translation in the destination language (Scott, FIG. 1, illustrates that the Chinese Hanzi equivalents of the English candidates are displayed in parentheses (the particular area between the parentheses within the candidates window where the Chinese Hanzi equivalents are displayed is interpreted as the claimed edit region)).
Scott, paragraph 48, teaches that the languages can be modified from English and Chinese to any other languages. Yet, Scott does not disclose receive metadata from the recipient device, wherein the metadata describes a location of the recipient computing device; determine a destination language based at least in part on the metadata received from the recipient computing device. However, Radhakrishnan, paragraph 8, teaches automatically determining a keyboard language to be used when a user is communicating with a particular remote user or recipient such that, for example, if a smartphone user is messaging someone in Russia, the smartphone can determine the remote user’s location and present a soft keyboard with Cyrillic characters on the display; the keyboard language for the remote user is determined based on the recipient’s geographical location, which is based on information received from the recipient during communication, such as the recipient computing device’s IP address. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott to incorporate the teachings of Radhakrishnan to modify the language based on the location of the recipient. Doing so would relieve the user of having to repeatedly change the keyboard language when switching between communicating with recipients located in different countries or recipients with whom the user desires to communicate in different languages (Radhakrishnan, paragraph 8).

Claims 3, 5, 7-11, 13, 14, and 16-18 are rejected under 35 U.S.C. §103 as being obvious over Scott and Radhakrishnan as applied to Claims 1 and 12 above, in further view of Zheng et al. (U.S. Pub. No. 2017/0199870) (“Zheng”).

Regarding claim 3, Scott, in view of Radhakrishnan, discloses the invention of claim 2 as discussed above. Scott further discloses prior to receiving an indication of a selection of a translation element, outputting, by the computing device, for display within the edit region, an indication of the particular word in the source language; (Scott, FIG. 1, illustrates that the English candidates are displayed in the candidates window 114).
Scott does not disclose responsive to receiving the indication of the translation element, replacing, by the computing device, the indication of the at least one candidate word within the edit region with the indication of the translation. However, Zheng, paragraph 3, teaches receiving a user input to select the content to be translated e.g. a long press so that a drop down menu including various target languages is displayed, selecting one language from the drop down menu, and the clicking a “translate” button (interpreted by the examiner as the claimed translation element) so that the selected content is translated into the selected target language. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott to incorporate the teachings of Zheng to translate the English candidates into Chinese Hanzi characters in response to the user selecting a translation button. Doing so would enable the user to control the automatic translation of input characters (Zheng, paragraph 1).

Regarding claim 5, Scott, in view of Radhakrishnan, discloses the invention of claim 1 as discussed above. Scott, paragraph 48, teaches that the languages can be modified from English and Chinese to any other languages. Yet, Scott does not expressly disclose wherein the translation region includes a selectable element to select the destination language, the method further comprising: changing, by the computing device, based a selection of the selectable element for selecting the destination language, the destination language from a first language to a second language different from the first language and the source language; and updating, by the computing device, the translation of the at least one candidate word from the first language to the second language. However, Zheng paragraph 51, teaches "[A] user-selected target language can be used as the second language. For example . . . if the second language is pre-set [vis. selected] as English, then . . . the Chinese characters entered in the local terminal will be translated into English before sending to the other client terminal"; Zheng paragraph 3, teaches "[T]ranslation of input characters can be simplified by allowing a user to first select the content to be translated, take an action such as 'long press' so that a dropdown menu including various target languages is displayed, select one language from the drop-down menu, and then click the 'translate' button so that the selected content is translated into the selected target language." It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott to incorporate the teachings of Zheng to include additional input elements to select a target language and request translation. Doing so would enable modifying the English and Chinese languages to any other languages (Scott, paragraph 48).

Regarding claim 7, Scott, in view of Radhakrishnan, discloses the invention of claim 1 as discussed above. Scott, paragraph 48, teaches that the languages can be modified from English and Chinese to any other languages. Yet, Scott does not expressly disclose wherein determining, by the computing device, the destination language is further based at least in part on an inferred language of a received message. However, Zheng paragraph 44, teaches "[O]nce it is determined that the second language is English based on [viz. inferred from] either the chatting records or text messages already sent to the chatting page [and received by a recipient terminal], and a user enters Chinese characters and clicks 'send,' the entered Chinese characters will be translated into corresponding English characters . . ."). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott to incorporate the teachings of Zheng to include additional input elements to select a target language and request translation. Doing so would enable modifying the English and Chinese languages to any other languages (Scott, paragraph 48).

Regarding claim 8, Scott, in view of Radhakrishnan, discloses the invention of claim 1 as discussed above. Scott, paragraph 48, teaches that the languages can be modified from English and Chinese to any other languages. Yet, Scott does not expressly disclose wherein determining, by the computing device, the destination language is further based at least in part on previous destination languages used in prior translations. However, Zheng paragraph 50, teaches "[A]fter the first language characters are translated into corresponding second language characters, the second language will be recorded for later use, for example, to be Scott to incorporate the teachings of Zheng to include additional input elements to select a target language and request translation. Doing so would enable modifying the English and Chinese languages to any other languages (Scott, paragraph 48).

Regarding claim 9, Scott, in view of Radhakrishnan, discloses the invention of claim 1 as discussed above. Scott does not disclose determining, by the computing device, based on the selection of one or more keys, a user command to perform translations, wherein the indication of the translation is output for display within the edit region in response to determining the user command to perform translations. However, Zheng, paragraph 3, teaches receiving a user input to select the content to be translated e.g. a long press so that a drop down menu including various target languages is displayed, selecting one language from the drop down menu, and the clicking a “translate” button (interpreted by the examiner as the claimed translation element) so that the selected content is translated into the selected target language. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott to incorporate the teachings of Zheng to translate the English candidates into Chinese Hanzi characters in response to the user selecting a translation button. Doing so would enable the user to control the automatic translation of input characters (Zheng, paragraph 1).

Scott, in view of Radhakrishnan, discloses the invention of claim 1 as discussed above. Scott, paragraph 48, teaches that the languages can be modified from English and Chinese to any other languages. Yet, Scott does not expressly disclose wherein the translation of the particular word from the at least one candidate word is determined in response to determining that the one or more candidate words are associated with the source language and not the destination language. However, Zheng paragraph 75, teaches "[l]f the local client terminal uses Chinese to communicate with the other client terminal, before the other terminal sends any messages, the type of language used by the other terminal cannot be determined through the chatting records, in which case, by default, the language used by the other terminal is determined to be Chinese, and thus, the Chinese characters entered in the local terminal will be sent directly to the other terminal without translation. Alternatively, if the . . . language used by the other [client] terminal is determined to be English . . . the Chinese characters entered in the local terminal will be translated into English before sending to the other client terminal." Here, when Chinese characters are translated to English, the Chinese characters are associated with the source language and are not associated with the destination language.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott to incorporate the teachings of Zheng to include additional input elements to select a target language and request translation. Doing so would enable modifying the English and Chinese languages to any other languages (Scott, paragraph 48).

Scott, in view of Radhakrishnan, discloses the invention of claim 1 as discussed above. Scott, paragraph 48, teaches that the languages can be modified from English and Chinese to any other languages. Yet, Scott does not expressly disclose wherein the translation of the particular word from the at least one candidate word is determined in response to determining the source language changed from a first source language to a second source language, the first source language being the destination language. However, Zheng paragraph 48, teaches "[T]o determine the type of language for characters displayed in the input interface for receiving the first language characters, the following process is performed: first, obtaining the machine codes of the displayed characters in the input interface for receiving the first language characters and determining the type of language based on the machine codes; then applying a Maximum Likelihood Estimate (MLE) to determine the type of language having the largest probability of use, which language type will then be used as the type of language for displayed characters in the input interface"; Zheng paragraphs 51, 75, teaches that the local language is the same as the language used by the remote terminal no translation is performed, but when the language used by the other terminal is different to be different characters entered into the local terminal are translated before sending to the remote terminal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott to incorporate the teachings of Zheng to only display two-way translation in the PSL if the language setting of the local terminal is different than the language used by the remote terminal. Doing so would enable allow for a reduction in user operations and enhanced translation efficiency (Zheng, Abstract).

Scott, in view of Radhakrishnan, discloses the invention of claim 12 as discussed above. Scott, FIG. 1, illustrates that the English candidates are displayed in the candidates window 114. Yet, Scott does not disclose wherein the instructions, when executed, further cause the at least one processor to responsive to receiving an indication of a selection of a translation element, output for display at the presence-sensitive display component and within the edit region, the indication of the translation. However, Zheng, paragraph 3, teaches receiving a user input to select the content to be translated e.g. a long press so that a drop down menu including various target languages is displayed, selecting one language from the drop down menu, and the clicking a “translate” button (interpreted by the examiner as the claimed translation element) so that the selected content is translated into the selected target language. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott to incorporate the teachings of Zheng to translate the English candidates into Chinese Hanzi characters in response to the user selecting a translation button. Doing so would enable the user to control the automatic translation of input characters (Zheng, paragraph 1).

Regarding claim 14, Scott, in view of Radhakrishnan and Zheng, discloses the invention of claim 13 as discussed above. Scott further discloses wherein the instructions, when executed, further cause the at least one process or to: 
prior to receiving the indication of the selection of a translation element, output for display at the presence-sensitive display component and within the edit region, an indication of the particular word in the source language, (Scott, FIG. 1, illustrates that the English candidates are displayed in the candidates window 114).
Scott does not disclose wherein the indication of the transaction is output for display within the edit region by at least replacing the indication of the at least one word within the edit region with the indication of the translation. However, Zheng, paragraph 3, teaches receiving a user input to select the content to be translated e.g. a long press so that a drop down menu including various target languages is displayed, selecting one language from the drop down menu, and the clicking a “translate” button (interpreted by the examiner as the claimed translation element) so that the selected content is translated into the selected target language. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott to incorporate the teachings of Zheng to translate the English candidates into Chinese Hanzi characters in response to the user selecting a translation button. Doing so would enable the user to control the automatic translation of input characters (Zheng, paragraph 1).

Regarding claim 16, Scott, in view of Radhakrishnan, discloses the invention of claim 12 as discussed above. Scott, paragraph 48, teaches that the languages can be modified from English and Chinese to any other languages. Yet, Scott does not expressly disclose wherein the destination language is determined based at least in part on an inferred language of a received message. However, Zheng paragraph 44, teaches "[O]nce it is determined that the second language is English based on [viz. inferred from] either the chatting records or text messages already sent to the chatting page [and received by a recipient terminal], and a user Scott to incorporate the teachings of Zheng to include additional input elements to select a target language and request translation. Doing so would enable modifying the English and Chinese languages to any other languages (Scott, paragraph 48).

Regarding claim 17, Scott, in view of Radhakrishnan, discloses the invention of claim 12 as discussed above. Scott, paragraph 48, teaches that the languages can be modified from English and Chinese to any other languages. Yet, Scott does not expressly disclose wherein the destination language is determined based at least in part on previous destination languages used in prior translations. However, Zheng paragraph 50, teaches "[A]fter the first language characters are translated into corresponding second language characters, the second language will be recorded for later use, for example, to be used for translating the first language input characters next time." It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott to incorporate the teachings of Zheng to include additional input elements to select a target language and request translation. Doing so would enable modifying the English and Chinese languages to any other languages (Scott, paragraph 48).

Regarding claim 18, Scott, in view of Radhakrishnan, discloses the invention of claim 12 as discussed above. Scott does not disclose wherein the instructions, when executed, further cause the at least one processor to: determine, based on the selection of one or more keys, a user command to perform translations, wherein the indication of the translation is output for display within the edit region in response to determining the user command to perform translations. However, Zheng, paragraph 3, teaches receiving a user input to select the content to be translated e.g. a long press so that a drop down menu including various target languages is displayed, selecting one language from the drop down menu, and the clicking a “translate” button (interpreted by the examiner as the claimed translation element) so that the selected content is translated into the selected target language. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott to incorporate the teachings of Zheng to translate the English candidates into Chinese Hanzi characters in response to the user selecting a translation button. Doing so would enable the user to control the automatic translation of input characters (Zheng, paragraph 1).

Claims 6 and 15 are rejected under 35 U.S.C. §103 as being obvious over Scott and Radhakrishnan as applied to Claims 1 and 12 above, in further view of Lee et al. (U.S. Pub. No. 2015/0309997) (“Lee”).

Regarding claim 6, Scott, in view of Radhakrishnan, discloses the invention of claim 1 as discussed above. Scott does not disclose wherein determining, by the computing device, the destination language is further based at least in part on a current location of the computing device. However, Lee paragraph 48, teaches "[T]he device 100 . . . can compute the current geographic location of the device . . . The current location is then mapped to one or more Scott to incorporate the teachings of Lee to determine the translation for purposes of populating the PSL based on the user’s location. Doing so would enable modifying the English and Chinese languages to any other languages (Scott, paragraph 48).

Regarding claim 15, Scott, in view of Radhakrishnan, discloses the invention of claim 12 as discussed above. Scott does not disclose wherein the destination language is determined based at least in part on a current location of the computing device. However, Lee paragraph 48, teaches "[T]he device 100 . . . can compute the current geographic location of the device . . . The current location is then mapped to one or more human languages that are believed to be spoken in and around the area of the location. For example, if the user | owner of the device travels with the device to Tibet, then the . . . locator could automatically detect Tibet as the Scott to incorporate the teachings of Lee to determine the translation for purposes of populating the PSL based on the user’s location. Doing so would enable modifying the English and Chinese languages to any other languages (Scott, paragraph 48).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Scott and Radhakrishnan as applied to claim 1 above, and further in view of Waibel et al. (U.S. Pub. No. 2011/0307241) (“Waibel”).

Regarding claim 21, Scott, in view of Radhakrishnan, discloses the invention of claim 1 as discussed above. Scott does not disclose wherein the translation region includes a first cursor, and wherein the edit region includes a second cursor. However, Waibel, FIG. 2, illustrates a graphical user interface displayed on an active touch screen of a device that displays the text of an audio input in a first language and corresponding text in window 15 and machine translation of the text in a second language displayed in window 16 such that the user can correct an error Scott to incorporate the teachings of Waibel to modify the English candidates and the Chinese translations. Doing so would enable providing immediate correction and opportunities for the system to adjust to user needs and interests and to learn from mistakes (Waibel, paragraph 62).

Regarding claim 22, Scott, in view of Radhakrishnan, discloses the invention of claim 1 as discussed above. Scott does not disclose wherein words displayed within the translation region are editable, and wherein words displayed within the edit region are editable. However, Waibel, FIG. 2, illustrates a graphical user interface displayed on an active touch screen of a device that displays the text of an audio input in a first language and corresponding text in window 15 and machine translation of the text in a second language displayed in window 16 such that the user can correct an error in either the speech recognition or translation output (see paragraphs 62, 63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott to incorporate the teachings of Waibel to modify the English candidates and the Chinese translations. Doing so would enable providing immediate correction and opportunities for the system to adjust to user needs and interests and to learn from mistakes (Waibel, paragraph 62).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419.  The examiner can normally be reached on M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAHID K KHAN/Examiner, Art Unit 2178